DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karansci (WO 2016142685 A1) in view of Harris (Harris et al, “Ambient Sampling/Ionization Mass Spectrometry: Applications and Current Trends”, Anal. Chem., 2011, 83, 4508-4538).
	Regarding claim 1, Karansci teaches a method of producing ions from a sample, comprising:
	Forming substantially electrically neutral secondary droplets comprising analyte from the sample (generating aerosol from a target to be analyzed, p. 6 lines 19-22); and
	Causing the secondary droplets comprising analyte from the sample to impact upon a surface so as to generate analyte ions (colliding droplets with collision surface, p. 5 lines 24-26).
	Karansci does not teach directing a substantially electrically neutral spray of droplets onto the sample using a nebulizer so as to form the secondary droplets.
	Harris teaches a method of desorbing a sample for later ionization comprising directing a neutral spray of droplets onto the sample using a nebulizer to form secondary droplets (figure 6, p. 4533, neutral spray dissolves analyte in DAPPI and BADCI before ionization by a separate means).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the desorption method of Harris to generate the analyte droplets of Karansci for collision ionization, as the ionization method of Karansci does not require a particular method of desorption (as Karansci teaches several methods of desorption including laser desorption and Joule heating of the sample, p. 17 lines 14-18) of the sample and Harris teaches that neutral sprays are used to desorb solid samples in multiple ionization techniques as described above, so it would have been obvious to use the neutral spray of Harris as a matter of substituting a known equivalent means of desorption which can conveniently generate the analyte droplets of Karansci with no unexpected result. 
	Regarding claim 4, Harris teaches that the spray of droplets comprises a spray of solvent droplets (the spray dissolves the analyte, description of DAPPI and BADCI in fig. 6). 
	Regarding claim 5, Karansci  teaches the use of an additive in the secondary droplets (as part of the matrix, p. 10 lines 10-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solvent droplets of Harris to contain the additive as a convenient way of conveying the additive to the analyte with no unexpected result.
	Regarding claim 17, Karansci and Harris teach producing analyte ions from the sample using the method according to claim 1, and analyzing the analyte ions (mass or ion mobility spectrometry, Karansci p. 21  lines 23-26).
Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive. 
The applicant argues that Harris teaches EASI which does not produce a sample solvent spray. However Harris teaches many types of sample desorption and ionization and the current rejection depends on the teaching of DAPPI and BADCI in figure 6 which explicitly have neutral sprays as described in the captions to the figure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881